   

MEM. CND |

SAPONE & PETRILLO, LLP

William §. Petrillo, Esq., Partner Chase 5. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner Michae! Vitaliano, Esq., Associate
MANHATTAN LONG JSLAND
1 Penn Plaza, Suite 5315 1103 Stewart Avenue, Suite 206
New York, New York 10119 Garden City, New York 11530
Telephone: (212) 349-9000 Telephone: (516) 678-2800
Facsimile: (347) 408-0492 Facsimile: (516) 977-1977
E-mail: ed@isaponepetrillo.com E-mail]: william@saponepetrillo.com
BY ECF

March 17, 2020

Hon. Lewis A. Kaplan

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Torres
Dkt. No,: 18-CR-748

 

Dear Judge Kaplan:

fam CJA counsel to Defendant Martin Torres in the above-referenced case. Mr. Torres is
scheduled for sentencing on March 31, 2020. | write to respectfully request a 30-day adjournment of
sentencing.

In addition to the uncertainty posed by COVID-19 and guidance from the government to
engage in social distancing, my office is still in the process of obtaining additional documents and
information which speak to the factors of 18 U.S.C. §3353(a), and which is necessary for me to
complete my sentencing submission and provide Mr. Torres with the effective assistance of counsel
at sentencing. For these reasons, I am respectfully requesting an adjournment of Mr. Torres’
sentencing hearing to a date in early May, or any date thereafter convenient to the Court.

I have conferred with the government, by AUSA Jessica Greenwood, Esq., who consents to
this request.

Your Honor’s consideration is greatly appreciated.

Respectfully submitted,

/s! Edward V_Sapone
Edward V. Sapone

cc: A.U.S.A. Jessica Greenwood, Esq. * ath >
A.U.S.A. Robert Sobelman, Esq. See tet “Hf Apr
z

ee ab PO ods
ser

a/>¢/2020

 
